 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                              EASTERN DISTRICT OF CALIFORNIA

10
      MARY LEE GAINES,                               Case No.: 1:16-cv-01689-LJO-JLT (PC)
11
                        Plaintiff,                   ORDER GRANTING PLAINTIFF’S
12                                                   MOTIONS TO EXTEND TIME TO
             v.                                      RESPOND TO ORDER TO SHOW CAUSE
13                                                   NUNC PRO TUNC AND DISCHARGING
      BEAVER,                                        ORDER TO SHOW CAUSE; CLERK TO
14                                                   FORWARD SERVICE DOCUMENTS TO
                        Defendant.                   U.S. MARSHAL
15
                                                     (Docs. 28-31)
16

17          The Court ordered Plaintiff to submit service documents and USM-285 Forms for service
18   by the United States Marshal. (Doc. 25.) When Plaintiff did not comply, the Court ordered her to
19   show cause why the action should not be dismissed. (Doc. 28.) Plaintiff then filed three motions
20   seeking an extension of time to comply with the order to submit service documents and to

21   respond to the order to show cause. (Docs. 29-30.) Plaintiff also submitted the required

22   documents for service on Defendant. (Doc. 32.) Good cause appearing, the Court ORDERS:

23          Plaintiff’s motions for extensions of time to comply and/or respond to the Court’s orders,

24   (Docs. 29-30), are granted nunc pro tunc and the order to show cause, (Doc. 28), is discharged.

25
     IT IS SO ORDERED.
26
27      Dated:     August 5, 2019                            /s/ Jennifer L. Thurston
                                                      UNITED STATES MAGISTRATE JUDGE
28
